DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felder (US 8862253 B2).
Regarding claim 1, Felder (Figs. 9 & 19) discloses a circuit, comprising: an instrumentation amplifier (e.g. Fig. 9, amplifier 60); and a gain-control circuit (form by elements 62 & 64) coupled to the instrumentation amplifier and configured to control a gain to one of a plurality of possible gain values based on gain-selection signals (e.g. the gain control signal 86 includes least and most significant bit portions so it may be appropriate to characterize it as “signals”) received at a plurality of gain-selection inputs (different LSB and MSB switches) and a common mode voltage (VCM) corresponding .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Felder.
Regarding claim 10, the combination teaches all of the limitations as discussed above in claim 1 except for the gain-control circuit consumes 10 percent or less of a total power consumed by the circuit.
However, the selection/setting of the particular characteristics of wherein the gain-control circuit consumes 10 percent or less of a total power consumed by the circuit is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select or set the gain-control circuit consumes 10 percent or less of a total power consumed by the circuit since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claims 11 & 12, the combination teaches all of the limitations as discussed above in claim 1 except for the limitations as cited in claims 11 & 12. However, Claims 11 & 12 are rejected in the same manner as discussed above in claim 10.

Allowable Subject Matter

Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-9 call for among others, wherein the gain-control circuit includes: a common-mode extractor circuit configured to determine the common mode voltage (VCM) from the input signals; an inner controlled resistor circuit including a bank of 

Claims 13-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Claims 13-20 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "generating, using a gain-decoder circuit, a plurality of resistor-control signals based on the gain-selection signals and the common-mode voltage; setting a resistance of an inner controlled resistor circuit based on the plurality of resistor-control signals and adjusting the gain of the instrumentation amplifier based on the resistance of the inner controlled resistor circuit” structurally and functionally interconnected with other limitation in the manner as cited in the claims. 
Claims 21-22 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of” gain of the two or three op-amp instrumentation amplifier based on a resistance of the inner controlled resistor; a gain decoder coupled to the inner controlled resistor and configured to provide resistor- control signals to the inner controlled resistor to control the resistance of the 

Response to Arguments

Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/
Examiner, Art Unit 2843                                                                                                                                                                                             
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843